DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed 3/11/20 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Specification Objections
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: MASS SEPARATOR USING RETRACTABLE MAGNETIC YOKE ON A BEAM BENDING PATH.
Claim Rejections – 35 U.S.C. § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):

    PNG
    media_image1.png
    120
    1248
    media_image1.png
    Greyscale

Claim(s) 1 and 9-16 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites “a transfer structure that moves construction elements of the yoke between a normal position of the ion beam during its travelling and a retracted position of the ion beam that does not overlap with at least a part of the normal position when viewed from above and below” but it is unclear what the retracted position refers to. The term is read to mean retracted portions of the yoke rather than the beam. 
	Claim 9-16 recite “a curvature center of the beam path” but it is unclear how a curvature center is determined from an arbitrary curved beam path. The limitation is read to mean that the beam path is substantially follows a circular segment.  

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image2.png
    158
    934
    media_image2.png
    Greyscale

Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Matsushita et al. (US20180350559A1) [hereinafter Matsushita] in view of Aitken (US4847504A) and Walther et al. (US20050223991A1) [hereinafter Walther].
	Regarding claim 1, Matsushita teaches a mass separator for bending a traveling direction of an ion beam to perform mass separation from the ion beam, the mass separator comprising: 
	a coil (required for electromagnets, see [0034]) 
	a yoke (see fig 2: 80b, which will naturally have some yoke effect) that is surrounding the beam path together with the coil
	a transfer structure (see drive mechanism, [0036]) that moves construction elements of the yoke (e.g. the faraday cup) between a normal position of the ion beam during its travelling and a retracted position of the ion beam that does not overlap with at least a part of the normal position (see fig 2, the instrument must move entirely out of the way) when viewed from above and below (see in fig 2 and below fig 2), wherein the construction elements include at least an upper yoke at an upper position of the beam path, or a lower yoke at a lower position of the beam path (upper element is at a lower position of the path in the downstream direction).
	Matsushita fails to explicitly disclose a coil disposed around a beam path bending along the traveling direction of the ion beam. It is unclear how the magnetic fields are generated. 
	However, the use of coils to form magnets and/or magnetic yokes was well known in the art at the time the application was effectively filed. For example, Aitken teaches to form the magnetic field in a beam bender comprising a coil (see Aitken, col 25, lines 49-57, col 26, lines 60-62, 280, 247) around the beam path bending along the traveling direction of the ion beam (see Aitken, fig 35-36), and also teaches an example of a yoke made of a magnetic body (see e.g. faraday cup assembly, col 35, line 65-68). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Aitken in the system of the prior art to enable and facilitate the intended operation of providing effective fields to direct the beam in a desired trajectory, for example in the manner taught by Aitken. Alternately, Walther teaches faraday cup assemblies made of magnetic body (see e.g. Walther, [0019-20]), and it would have been obvious to a person having ordinary skill in the art at the time the 

	Regarding claim 3, the combined teaching Matsushita, Aitken, and Walther teaches at least two said upper yokes or at least two said lower yokes (see e.g. Matsushita, fig 2: 80a, 80b, 80c) are disposed along the beam path (see fig 2), and one of the upper yokes or one of the lower yokes is configured to be fixed in a state of overlapping with the another one of the upper yokes or the another one of the lower yokes (overlapping in x direction), and move to the retracted position together with another one of the upper yokes or another one of the lower yokes when moving from the normal position to the retracted position (retraction required for operation of beam, and/or see inbeam for measurement). It is noted that selecting the retracted position of the yoke/moving elements would have been obvious as a routine skill in the art, for example to position them along the same e.g. support structure/wall/etc. See In re Japiske, 86 USPQ 70 (CCPA 1950).  
	Regarding claim 5, the combined teaching Matsushita, Aitken, and Walther fails to explicitly disclose the transfer structure is disposed at a radial inside of a bent beam path. However, some form of motor or actuator would have been required for the intended operation of imparting movement onto the moving elements (see Matsushita, fig 2: 80b), and these elements would have to be placed somewhere. It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to dispose these transfer structure components substantially inside of the bent beam path (see Matsushita, fig 2) for example to provide a more compact device or simplify construction by mounting everything to existing structures. Although the embodiment does not recite the same structure, it would have been obvious to a person having ordinary skill in the art to rearrange the parts as a matter of design choice. See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
	Claim 7 is rejected for similar reasons as claim 5 above.

Claim(s) 2, 4, 6, and 8-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Matsushita, Aitken, and Walther, as applied to claim 1 above, and further in view of
Satoh (US20160189927A1)
	Regarding claim 2, the combined teaching Matsushita, Aitken, and Walther fails to explicitly disclose the claimed limitation. However, some mechanism to bring the sensors in and out of position would have been required for the intended operation of the system, and systems using rotation and raising/lowering were well known in the art at the time the application was effective filed. For example, 
	Claim 4 is rejected for similar reasons as claim 2 above.
	Claim 6 is rejected for similar reasons as claim 5 above.
	Claim 8 is rejected for similar reasons as claim 5 above.
	Regarding claim 9, the combined teaching Matsushita, Aitken, and Walther fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Satoh, for similar reasons as claim 2 above. It is unclear if the rotation centers align with the curvature center of the beam path. However, It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to change the relative sizes of the steering magnets (see Matsushita, fig 2: 16), for example to provide a more compact device or enable use of less powerful magnets, and/or the relative size of the rotating elements (see Satoh, fig 5: 187), for example to reduce the speeds necessary to move the moving elements into position, to simplify manufacturing, or provide a more compact device; and including a configuration where the rotation center of the fixing member which rotate by the rotating structure aligns with the curvature center of the beam path in the axis of the rotation center (see Satoh, 184) intersects with the curvature center point (or, under the broadest reasonable interpretation of the claims, in the x or beam axis direction). It has held that discovering an optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233. It would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Claim 10 is rejected for similar reasons as claim 9 above.
	Claim 11 is rejected for similar reasons as claim 9 above.
	Claim 12 is rejected for similar reasons as claim 9 above.
Claim 13 is rejected for similar reasons as claim 9 above.
	Claim 14 is rejected for similar reasons as claim 9 above.
	Claim 15 is rejected for similar reasons as claim 9 above.
	Claim 16 is rejected for similar reasons as claim 9 above.
	Regarding claim 17, the combined teaching Matsushita, Aitken, Walther, and Satoh teaches a rotational axial member (see Satoh, fig 5: 184) connected to the fixing member (see fig 5), and the rotational axial member is disposed at the curvature center of the beam path (see Matsushita, fig 2, where the centers are aligned).
	Regarding claim 18, the combined teaching Matsushita, Aitken, Walther, and Satoh teaches the lifting and lowering structure lifts and/or lowers the fixing member along the rotational axial member (see Satoh, fig 7a-d).
	Regarding claim 19, the combined teaching Matsushita, Aitken, and Walther fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Satoh, for similar reasons as claim 2 above. Therefore, the combined teaching disclose a positioning surface (see e.g. clamping mechanism, Satoh, [0038]) that limits the lifting and/or the lowering of the fixing member by the lifting and lowering structure or the rotating of the fixing member by the rotating structure when the upper yoke or the lower yoke fixed to the fixing member is lifted and/or lowered or rotated to a predetermined position (restricts the range of that the moving elements move around based on the configuration selected).
	Claim 20 is rejected for similar reasons as claim 19 above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.


/JAMES CHOI/Examiner, Art Unit 2881